Citation Nr: 0126567	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  95-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for dizzy spells and a 
fractured spine as secondary to service-connected arthritis 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to January 
1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 1999, the Board denied the claim of entitlement to 
service connection for visual problems as secondary to 
service-connected arthritis of the cervical spine.  
Consequently, this issue is also not before the Board at this 
time.  The Board remanded the claim of service connection for 
dizzy spells and a fractured spine as secondary to service-
connected arthritis of the cervical spine for additional 
development.

In July 1999, the veteran died.  The veteran's widowed spouse 
has raised additional claims that will be address by the 
Board in a separated decision.


FINDING OF FACT

In July 1999, the veteran died.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1302 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1302 (2001).

The Board has received a certificate of death revealing that 
the veteran had died on July [redacted], 1999.  As stated by the U.S. 
Court of Appeals for Veterans Claims (Court) in Marlow v. 
West, 11 Vet. App. 53, 56 (1998), when a veteran dies, his 
claim does not survive him.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by the survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The claim of entitlement to service connection for dizzy 
spells and a fractured spine as secondary to service-
connected arthritis of the cervical spine is dismissed.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

